In the
                           Missouri Court of Appeals
                                     Western District

                                                  
IN THE MATTER OF THE                              
FORECLOSURE OF LIENS FOR                             WD78357
DELINQUENT LAND TAXES BY
ACTION IN REM: COLLECTOR OF                          OPINION FILED:
REVENUE, BY AND THROUGH THE                       
DIRECTOR OF COLLECTIONS FOR                          MARCH 29, 2016
JACKSON COUNTY, MISSOURI,                         
                                                  
                Respondent,                       
                                                  
v.                                                
PARCELS OF LAND ENCUMBERED
WITH DELINQUENT TAX LIENS,
DEFENDANT,
EMANUEL BERNARD DACE,
APPELLANT,
BARBARA CRAWFORD, PLAINTIFF,




                 Appeal from the Circuit Court of Jackson County, Missouri
                       The Honorable Justine Elisa Del Muro, Judge

Before Division Four: Alok Ahuja, P.J., Anthony Rex Gabbert, J. James F. Kanatzar, Sp. J.

       Emanuel Bernard Dace, pro se, appeals the circuit court’s November 25, 2014 judgment

confirming the tax sale of his property. He asserts three points on appeal. First, he contends that

the circuit court clearly erred in allowing the Director of Collections (Director) to hold a

confirmation hearing regarding delinquent taxes although the Director knew Dace had paid the

taxes and after the Director knowingly failed to send Dace notice of the Confirmation of Sale
hearing. Second, Dace contends that the circuit court clearly erred in confirming the sale of his

property because the Director knew Dace had already paid his delinquent taxes one month before

the Director sold Dace’s property, and the Director still has not refunded Dace’s tax money.

Third, Dace contends that the trial court clearly erred in denying his request for a hearing

regarding his allegation that he received no service of the notice of the confirmation hearing and

then ordering Dace to post an additional $5,000 cash surety/ appeals bond and allowing the

Director to charge an excessive bail/bond. We dismiss this appeal for lack of jurisdiction.

       The circuit court’s judgment confirming the sale of property located at 4406 Wayne in

Kansas City was entered on November 25, 2014. On January 28, 2015, approximately sixty-

three days after the court entered its judgment, Dace filed a “Request for Hearing on No Service

of Notice Confirmation” with the circuit court. This request was tantamount to a motion for

rehearing. The circuit court denied the request “acknowledging that Judgment was entered on

November 25, 2014.” Rule 78.04 provides that any motion for new trial or motion to amend the

judgment shall be filed no later than thirty days after the entry of judgment.

       On February 13, 2015, approximately seventy-nine days after entry of the confirmation

judgment, Dace filed his notice of appeal. On February 27, 2015, the Director filed a motion to

dismiss Dace’s appeal pursuant to statutory filing requirements. Section 141.590 provides that

an appeal from the judgment confirming or disapproving the sheriff’s sale and the distribution




                                                 2
made thereafter “must be taken within twenty days after the date of such judgment.”1 On March

6, 2015, Dace moved this court for a twenty-day extension to file the legal file and also moved

for a twenty-day extension of time to respond to the Director’s motion to dismiss. On April 8,

2015, Dace filed a “Generic Objection” to the Director’s motion to dismiss “until legal file is

received.” On May 22, 2015, this court granted Dace’s motion for an extension of time to file

the record on appeal and took the Director’s motion to dismiss for filing out of time with the

case.2 We grant it now.

         “Timely filing of a notice of appeal is jurisdictional.” Spicer v. Donald N. Spicer

Revocable Living Trust, 336 S.W.3d 466, 471 (Mo. banc 2011) (internal quotation marks and

citation omitted). “If a notice of appeal is untimely, the appellate court is without jurisdiction

and must dismiss the appeal.” Id. (internal quotation marks and citation omitted.) Here, the




         1
           Because Dace’s notice of appeal, given seventy-nine days after entry of judgment, was well beyond any
possible construction of the statute that might render Dace’s notice timely, we need not interpret the meaning of
“twenty days after the date of such judgment.” In Collector of Revenue of City of St. Louis v. Parcels of Land
Encumbered with Delinquent Tax Liens, 350 S.W.3d 840 (Mo. App. 2011), our Eastern District applied a strict
twenty-day deadline and dismissed the appellant’s case sua sponte for failure to meet that deadline. The Eastern
District noted that, the appellant first had an opportunity to appeal from the judgment of foreclosure and, pursuant to
Rule 81.04, had forty days in that case to file notice of the same. Id. at 841 n1. Thereafter, the appellant had twenty
days to file notice of appeal of the subsequent judgment approving the Sheriff’s sale. Id. at 841. (The court applied
Section 92.845, RSMo 2000, which regards St. Louis City, and is identical to Section 141.590 which regards first
class counties.) In contrast, see State ex rel. Missouri Pipeline Co. v. Missouri Public Service Com’n, 307 S.W.3d
162, 173 (Mo. App. 2009), wherein this court construed Section 386.540.2, RSMo 2000, which requires an appeal
bond to be filed within ten days after entry of judgment, to mean that, in conjunction with Rule 81.05, the bond must
be filed ten days after the judgment becomes final. The rationale in Missouri Pipeline Co. is that Rule 81.05 was not
in existence at the time Section 386.540.2 was created. Here, while Section 141.590 was enacted prior to the
adoption of Rule 81.05, it was also amended after the adoption of Rule 81.05. We save for another day any
reconciliation these cases might require.
         2
           On September 1, 2015, the Director moved for dismissal a second time on the grounds that Dace failed to
file a transcript and failed to file a fair and concise statement of facts. On September 28, 2015, this court took the
Director’s second motion to dismiss with the case, struck Dace’s brief for Rule 84.04 violations, and granted Dace
leave to file an amended brief.


                                                           3
notice of appeal was not timely filed and Dace makes no contention that it was.3 We have no

jurisdiction to consider Dace’s claims. Dace’s appeal is dismissed and all pending motions not

rendered moot by this dismissal are hereby denied.




                                                               Anthony Rex Gabbert, Judge


All concur.




         3
           Even if Dace were to extend his claim regarding inadequate notice of the confirmation hearing to a claim
that inadequate notice of the confirmation hearing prevented his timely appeal, which he does not, we note that Dace
suggests in his appeal brief that he received actual notice of the court’s judgment when the purchaser of the property
appeared at the property on December 10, 2014, attempting to collect rent from the tenant. December 10, 2014, was
still within the twenty-day statutory appeal window set forth in Section 141.590. Dace states that he made a records
request of Jackson County pursuant to Missouri’s Sunshine Law on December 16, 2014. Dace filed his notice of
appeal approximately fifty-nine days after the records request. Dace made no request pursuant to Section 512.060,
RSMo 2000, or Rule 81.07 to appeal by special order of the court. While we recognize that Dace is a pro se
appellant, pro se appellants must comply with the Supreme Court rules and are held to the same standards as
licensed attorneys. J.L. v. Lancaster, 453 S.W.3d 348, 350 (Mo. App. 2015).

                                                          4